Pee CukiaM.
The assignment of error chiefly relied on by defendants on their appeal to this Court is based on their exception to the refusal of the trial court to allow their motion for judgment as of nonsuit. C. S., 567. This assignment of error cannot be sustained.
*601'Whether the words which the evidence shows were spoken of and concerning the plaintiff by the defendant, H. C. Maeyer, are actionable as slanderous, was properly submitted to the jury. Castelloe v. Phelps, 198 N. C., 454, 152 S. E., 163.
The principle on which the defendant Eckerd’s of Raleigh, N. C., Incorporated, is liable for the damages sustained by plaintiff, resulting from slanderous words spoken of and concerning him by its manager, the defendant, H. C. Maeyer, is discussed and applied in Cotton v. Fisheries Products Co., 177 N. C., 56, 97 S. E., 712. We find no error. The judgment is affirmed.
No error.